Grant, J.
(after stating the facts). No attack is *452made upon the validity of the tax deed to O’Connor. The sole question is: Did Frank and Edwin Jerome comply with the statute so as to entitle them to a reconveyance from O’Connor ? The judgment of the court must be sustained.
The statute authorizes the register in chancery, to whom the returns of the sheriff must be made, and who is the custodian of the papers showing the amounts required to be paid, to receive the money from the original owner for the tax title owner. It also requires the register to at once notify the original owner of the deposit of the money with him. The owners of the original title in this case acted in good faith. They went to the proper officer in the proper office, asked for the amount due, relied upon the statement of the register, and paid it. Unless the owner in every case is required by the law to himself personally examine these documents, and ascertain the exact amount, the owners in this case complied with the law. Suppose the owner is blind, or his sight is so dim that he cannot see to read, or that he cannot read at all, is he obliged to employ some person to go with him to examine the papers ? We think not. When in good faith the owner has relied upon the statement of the register, who has the papers in his custody, he is justified in so doing. This case is ruled by Clippinger v. Auditor General, 135 Mich. 1. There the auditor general made the mistake. In this case the register in chancery made it. If the record showed the proper fees for the four publications, the owners should- be compelled to pay it. .
Judgment affirmed.
McAlvay; C. J., and Carpenter, Blair, and Ostrander, JJ., concurred.